STATE OF MISSOURI,                                 )
                                                   )
          Plaintiff-Respondent,                    )
                                                   )
vs.                                                )   No. SD32979
                                                   )
LONNIE EUGENE HOGSETT,                             )   Filed: September 25, 2014
                                                   )
          Defendant- Appellant.                    )


             APPEAL FROM THE CIRCUIT COURT OF HICKORY COUNTY

                  Honorable Michael C. Dawson, Associate Circuit Judge


AFFIRMED

          Lonnie Eugene Hogsett ("Defendant") appeals from his conviction for

leaving the scene of a motor vehicle accident. See § 577.060.1 He claims (1) there

was insufficient evidence to support his conviction and (2) the trial court erred in

failing to grant a mistrial when a witness referred to Defendant's prior conviction.

These arguments are without merit, and Defendant's conviction is affirmed.

                          Factual and Procedural Background

          On February 23, 2012, Danny Rhoades ("Rhoades") and his wife were

driving through Hickory County when Rhoades saw a body on the side of the

road. Rhoades asked his wife to turn around, and they went back to the body. No

1
    All statutory references are to RSMo (2000).
one was present, and Rhoades did not observe any signs of life in the body.

Rhoades went to a nearby convenience store where he called 911 at 7:37 p.m.

        Defendant arrived at the home of his father, Gene Hogsett ("Father"), at

about 7:30 that evening. Defendant told Father, "Mom's laying [sic] dead on the

highway going out of town[.]" Defendant left Father's home when Father told

Defendant he was going to call 911. Father and Defendant's step-mother called

911 at 7:30 p.m. and then went out to the highway where Father was able to

identify the body of his ex-wife who was also Defendant's Mother, Joletta Hogsett

("Victim"). Father was unable to find a pulse, and Victim's body was getting cold.

        Hickory County Sheriff's Deputy Greg Burke ("Deputy Burke") arrived on

the scene about ten or fifteen minutes after Father. Defendant was not at the

scene. Father spoke with Deputy Burke. The Hickory County coroner examined

Victim's body and observed "extensive injuries to the head and side of the face."

        At approximately 9:30 that evening, Defendant arrived at a local bar.

While at the bar, Defendant spoke with Randy Perry ("Perry"). Defendant told

Perry he had gotten into an argument with Victim, and Victim had jumped out of

his truck. Defendant also stated he left the scene because he was worried about

getting a DUI.2

        Meanwhile, after completing his investigation at the scene, Deputy Burke

began looking for Defendant. Deputy Burke was not able to locate Defendant at

Defendant's home. About 40 minutes after leaving the scene, Deputy Burke



2
 The term "DUI," driving under the influence, is frequently used in other jurisdictions as the
counterpart to Missouri's "DWI," driving while intoxicated, referred to in sections of Chapter 577
of the Missouri Revised Statutes. State v. Eisenhour, 410 S.W.3d 771, 777 (Mo. App. S.D.
2013).

                                                 2
received a tip that Defendant was at a bar. He went to the bar and arrested

Defendant.

       The next morning, Deputy Burke interviewed Defendant at the sheriff's

office. Defendant told Deputy Burke that on the prior evening he had picked up

Victim, and they were driving to a residence they rented together. During the

drive, Defendant and Victim began arguing about a bill Victim had paid for some

air-conditioning work. Defendant was not satisfied with the work. He was

screaming and pounding on the console of the truck as he drove. Then

Defendant noticed the dome light in the vehicle had come on. Defendant looked

over to the passenger side of the vehicle and saw that Victim was missing and

"that the door was just flapping." Defendant said he turned the truck around to

look for Victim but could not find her so he went to Father's home.

       Defendant was charged with one count of leaving the scene of a motor

vehicle accident and was tried by a jury. At trial, in addition to the evidence

summarized above, the prosecution presented evidence that Defendant did not

call or go to the Hickory County Sheriff's Office on the night of February 23, 2012.

The jury found Defendant guilty as charged and recommended a four-year prison

sentence and a fine as punishment. The trial court sentenced Defendant in

accordance with the jury's recommendation, and Defendant appeals.

                                      Point I

       In his first point, Defendant argues the evidence was insufficient to

support the verdict. This argument is without merit because it ignores the

standard of review.



                                          3
                               Standard of Review

       Appellate review of the question of whether there was sufficient evidence

to support a jury verdict "is limited to a determination of whether there is

sufficient evidence from which a reasonable juror might have found the

defendant guilty beyond a reasonable doubt." State v. Watson, 968 S.W.2d
249, 252 (Mo. App. S.D. 1998) (quoting State v. Grim, 854 S.W.2d 403, 405

(Mo. banc 1993)). This Court will "accept as true all evidence supporting the

jury's verdict, including all favorable inferences therefrom, and disregard all

contrary evidence and negative inferences." State v. Stewart, 334 S.W.3d 732,

733-34 (Mo. App. E.D. 2011).

                                     Discussion

       A review of the applicable law and the facts of the case under the

appropriate standard of review shows sufficient evidence for a reasonable juror to

find Defendant committed the elements of leaving the scene of a motor vehicle

accident. Under the applicable statute:

       A person commits the crime of leaving the scene of a motor vehicle
       accident when being the operator or driver of a vehicle on the
       highway . . . knowing that an injury has been caused to a person or
       damage has been caused to property, due to his culpability or to
       accident, he leaves the place of the injury, damage or accident
       without stopping and giving his name, residence, including city and
       street number, motor vehicle number and driver's license number,
       if any, to the injured party or to a police officer, or if no police
       officer is in the vicinity, then to the nearest police station or judicial
       officer.

§ 577.060.1. "The offense of leaving the scene of a motor vehicle accident is

complete when the defendant, knowing a person has been injured [or damage has

been caused to property], drives on without giving the required information."


                                           4
Watson, 968 S.W.2d at 252 (quoting State v. Collins, 875 S.W.2d 247, 248

(Mo. App. S.D. 1994)).

         Defendant first argues he was not required to stop because there had not

been an accident. Consequently, we must examine the definition of the term

accident.

         "When analyzing a criminal statute, this Court must discern the

legislature's intent from the statutory language and give effect to that intent."

State v. Blankenship, 415 S.W.3d 116, 121 (Mo. banc 2013). However, the

term accident is not defined in the relevant statute. See § 577.001. "This Court

considers the words used in their plain and ordinary meaning." Id. "When the

Legislature has not defined a word, we can examine other legislative or judicial

meanings of the word, and can also ascertain a word's plain and ordinary

meaning from its definition in the dictionary." Blankenship, 415 S.W.3d at 121-

22 (quoting State v. Power, 281 S.W.3d 843, 847 (Mo. App. E.D. 2009)).

Black's Law Dictionary defines an accident as "[a]n unintended and unforeseen

injurious occurrence; something that does not occur in the usual course of events

or that could not be reasonably anticipated." Black's Law Dictionary 15 (8th ed.

2004).

         The evidence in this case supported an inference that an unforeseen

injurious event occurred. There was evidence that Defendant and Victim were

driving down the highway and suddenly Victim was no longer in the vehicle. A

passenger exiting a vehicle traveling at highway speed is an unexpected event.

There was sufficient evidence from which a reasonable juror could have found

Defendant was involved in an accident.

                                          5
       In support of his argument to the contrary, Defendant first suggests the

evidence was insufficient because "no evidence was presented that the injury

sustained by Victim was due to [D]efendant's culpability." This argument ignores

the plain language of the statute. The statute is triggered by injury or property

damage "due to [the driver's] culpability or to accident[.]" § 577.060.1 (emphasis

added). The use of the word "or" indicates the legislature's intent that one of the

conditions listed would be sufficient. Here, since there was evidence of an

accident, it was not necessary that the State present evidence the injury was

caused by Defendant's culpability.

       Defendant further argues there was no accident because the evidence

showed Victim jumped from the truck and, even if there was an accident,

Defendant complied with the terms of the statute because he drove to the nearest

location he could to report the accident. However, there was sufficient evidence

that Defendant never called nor reported the incident to any police or sheriff's

department officer. Defendant's arguments ignore the standard of review

because they are based on facts and inferences which are contrary to the verdict.

As such, those facts and inferences must be disregarded. See Stewart, 334
S.W.3d at 733-34.

       There was sufficient evidence to show an accident occurred which caused

injury and that Defendant left the scene without providing the required

information. Defendant's first point is denied.




                                         6
                                      Point II

       In his second point, Defendant argues the trial court erred in failing to

grant a mistrial sua sponte when Father mentioned Defendant's prior conviction.

We disagree.

       As Defendant's counsel conceded during oral argument, Defendant did not

request a mistrial after the testimony of which he now complains. In response to

Defendant's objection to the evidence, the trial court ordered the prosecutor not

to continue that line of questioning. The prosecutor obeyed, and Defendant did

not request further relief.

       "[A] trial judge should act sua sponte in the trial of a case only in

exceptional circumstances." State v. Wright, 216 S.W.3d 196, 199 (Mo. App.

S.D. 2007). In fact,

       [a] trial court should avoid granting a mistrial on its own motion
       because a defendant has the right to have his trial completed by the
       jury that was sworn to hear his case and a retrial would be barred
       by the Double Jeopardy Clause if any prejudice could have been
       cured by a less drastic remedy.

State v. Thompson, 390 S.W.3d 171, 176 (Mo. App. E.D. 2012). The trial court

had no duty to grant a mistrial sua sponte under the circumstances here. See

Wright, 216 S.W.3d at 199.

       Defendant's second point is denied.

                                     Decision

       The trial court's judgment is affirmed.

MARY W. SHEFFIELD, P.J. - OPINION AUTHOR

GARY W. LYNCH, J. - CONCURS

DON E. BURRELL, J. - CONCURS

                                          7